10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:20-cr-00128-KJD-BNW Document 28 Filed 06/17/20 Page 1 of 3

NICHOLAS A. TRUTANICH

 

 

 

 

 

United States Attorney —— ep — ee
District of Nevada COUNSEL/PARTIES OF RECORD
Nevada Bar Number 13644

NICHOLAS D. DICKINSON

Assistant United States Attorney JUN 17 2020

501 Las Vegas Blvd. South, Suite 1100

Las Vegas, Nevada 89101 | CLERK US DISTRICT COURT

(702) 388-6336 BY. DISTRICT OF NEVADA DEPUTY

 

 

 

 

Nicholas.dickinson@usdoj.gov

Attorneys for Plaintiff
The United States of America

‘UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
UNITED STATES OF AMERICA, CRIMINAL INDICTMENT
Plaintiff Case No.: 2:20-cr- 128
vs. VIOLATIONS:
STEPHEN T. PARSHALL, 18 U.S.C. §§ 844 f#, @, and (Dy) -
aka “Kiwi” | Conspiracy to damage and destroy by fire
ANDREW LYNAM, and and explosive; and
WILLIAM L. LOOMIS,
26 U.S.C. §§ 5841, 5861(d), and 5871 -
Defendants. Possession of unregistered firearms.

 

 

THE GRAND JURY CHARGES THAT:

COUNT ONE
Conspiracy
1. Beginning from at least in or about April 2020 and continuing up to and including

on or about May 30, 2020, in the State and Federal District of Nevada, and elsewhere,

STEPHEN T. PARSHALL,
aka “Kiwi”
ANDREW LYNAM, and
WILLIAM L. LOOMIS,

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:20-cr-00128-KJD-BNW Document 28 Filed 06/17/20 Page 2 of 3

defendants herein, and others known and unknown, knowingly combined, conspired,
confederated, and agreed to commit the following offenses against the United States, in
violation of Title 18, United States Code, Section 844(n), that is:

a. to maliciously damage and destroy, by means of fire and explosives,
buildings and other personal or real property, in whole and in part owned possessed by or
leased to the United States, a department and agency of the United States by means of fire
and explosive, in violation of Title 18, United States Code, Section 844(f); and

| b. to maliciously damage and destroy, by means of fire and explosives,
buildings and other personal and real property, used in interstate commerce and in any
activity affecting interstate commerce, in violation of Title 18, United States Code, Section
844(i);
All in violation of Title 18 United States Code, Sections 844(f), @), and (n).

COUNT TWO

Possession of an Unregistered Firearm
2. On or about May 30, 2020, in the State and Federal District of Nevada,
STEPHEN T. PARSHALL,
aka “Kiwi”

ANDREW LYNAM, and.
WILLIAM L. LOOMIS,

defendants herein, possessed firearms, specifically destructive devices, as that term is

defined in Title 18 United States Code, Section 5845(f), that were not registered to them in

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:20-cr-00128-KJD-BNW Document 28 Filed 06/17/20 Page 3 of 3

the National Firearms Registration and Transfer Record, all in violation of Title 26 United
States Code, Sections 5841, 5861(d), and 5871.

DATED: this 17" day of June, 2020.

A TRUE BILL:

/S/
FOREPERSON OF THE GRAND JURY

NICHOLAS A. TRUTANICH
United States Attorney

Oyo ~ Le

NICHOLAS D. DICKINSON
Assistant United States Attorney

 
